Citation Nr: 1106183	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-39 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran's has left ear hearing loss disability 
which is due to any incident or event in active military service; 
and against a finding that sensorineural hearing loss, as an 
organic disease of the nervous system, was manifested either 
during service or to a compensable degree within one year after 
separation from service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran has a current tinnitus disability which 
is due to any incident or event in active military service; and 
against a finding that tinnitus, as an organic disease of the 
nervous system, was manifested either during service or to a 
compensable degree within one year after separation from service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service, nor 
may it be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In September 2005 and July 2006 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2006 and May 2007 rating 
decisions, August 2007 SOC, November 2008 SOC, and August 2008 
SSOC explained the basis for the RO's action, and the SOCs and 
SSOC provided him with additional periods to submit more 
evidence.  It appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in July 2006 and March 2007 letters which VA sent to 
the Veteran.

The Board finds that the examination arranged through VA QTC 
services which the Veteran underwent for hearing loss and 
tinnitus was sufficient, because the examiner supported his 
conclusions with analysis that can be weighed against the other 
evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (Board "must be able to conclude that a medical expert 
has applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion submitted in 
the medical opinion").

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as an organic disease of the nervous system (e.g., 
sensorineural hearing loss and tinnitus), become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While 
the disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).  Even if disabling 
loss is not demonstrated at separation, a veteran may establish 
service connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence 
showing the Veteran had bilateral hearing loss during service is 
not fatal to his claim for service connection.  The laws and 
regulations do not strictly require in-service complaint of, or 
treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Instead, the Court of Appeals for Veterans Claims has held where 
there is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service . . . ."  Hensley, supra, (quoting Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992)).  Therefore, the critical 
question is whether the veteran has current hearing loss 
disability which is causally related to service.

Prior to November 1967, audiometric test results were reported in 
standards set forth by the American Standards Association (ASA).  
Since November 1, 1967, those standards have been set by the 
International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards.

In the current case the Veteran applied for service connection 
for tinnitus in the left ear in August 2005 and for service 
connection for tinnitus in the right ear in April 2007.  This 
diagnostic code for tinnitus stipulates that only a single 
evaluation will be assigned for recurrent tinnitus, whether the 
sound is perceived in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral).  Therefore, the Board will consider the Veteran's 
separate claims of service connection for tinnitus as one claim 
for tinnitus.

An appeal consists of a timely filed Notice of Disagreement (NOD) 
in writing, and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105(a) (2010); 38 C.F.R. § 
20.200 (2010).  The NOD must be submitted within one year after 
the issuance of the rating action being appealed.  38 C.F.R. § 
20.302 (2010).  The law requires that a communication from a 
claimant contain certain information to constitute an NOD.  
Specifically, an NOD is defined as a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency of 
original jurisdiction and a desire to contest the result.  While 
special wording is not required, the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201.

The Veteran submitted a claim for service connection for left ear 
hearing loss and tinnitus in August 2005.  In a January 2006 
rating decision the RO denied the claim, and the Veteran 
submitted an NOD in May 2006 (dated in March 2006).  He also 
wrote that he was filing a claim of service connection for right 
ear hearing loss and tinnitus.  Before an SOC was issued, the 
Veteran's representative submitted a statement for a new claim 
that included the issues of left ear hearing loss and tinnitus.  
In an October 2006 rating decision the RO confirmed and continued 
the prior denial of service connection for left ear hearing loss 
and tinnitus.  The Veteran submitted an NOD in February 2007, and 
in April 2007 he submitted a claim for service connection for 
right ear hearing loss and tinnitus.  A May 2007 rating decision 
denied service connection for right ear hearing loss and 
tinnitus, and the Veteran submitted an NOD in July 2007.  The RO 
issued an SOC for service connection for left ear hearing loss 
and tinnitus in August 2007, and the Veteran perfected his appeal 
to the Board on these two issues later that month through the 
submission of VA Form 9.  

The Board notes that the May 2006 statement on the issues of left 
ear hearing loss and tinnitus constituted an NOD, because the 
Veteran expressed disagreement with the denial of service 
connection for these issues, and it was submitted within a year 
after the rating decision.  See 38 C.F.R. §§ 20.301, 20.302.  
Therefore, the present claim for left ear hearing loss and 
tinnitus is based on the claim filed in August 2005. 

A.  Left Ear Hearing Loss and Bilateral Tinnitus

The Veteran's service treatment records (STRs) show that 
audiometric testing was performed at his induction physical 
examination.  Although it was performed in January 1968, the 
results were recorded in the ASA standards.  On the audiological 
evaluation, pure tone thresholds, in decibels and converted to 
ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
n/a
5

In July 1968 the Veteran received treatment due to complaints of 
"static" in the right ear.  Bilateral audiogram results from 
treatment are presented only in graph form.  See 38 C.F.R. § 
4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data).  The 
STRs indicate that the Veteran was diagnosed with possible 
sensorineural hearing loss.  X-rays were normal and there was no 
evidence of any pathology.  The STRs do not contain a medical 
history report from when the Veteran had his discharge 
examination in  
January 1970, and the examination report indicates that 
audiometric testing was not performed at the examination.

In October 2005 the Veteran had an evaluation for hearing loss 
and tinnitus that was arranged through VA QTC services.  He 
complained of difficulty hearing, trouble understanding 
conversation, and occasional tinnitus in both ears.  He reported 
that during his active service he had been involved in mine 
sweeping, gunfire, bomb blasts, and firing from tanks, and 
hearing protection was not used.  He said that during his tour in 
Vietnam he started to have decreased hearing and occasional 
ringing bilaterally.  Since his discharge from service he had not 
performed work involving high levels of noise exposure.  At the 
time of the October 2005 examination, he said the ringing in his 
ears was intermittent, occurred about three times a day, and did 
not stop him from sleeping at night.  The Veteran was able to 
hear at normal conversation levels if he was in a quiet 
environment and was facing the speaker.  The examiner noted that 
the Veteran appeared to hear well in an office setting and seemed 
to have adequate understanding using conversational levels.

On examination the ear canals and tympanic membranes were 
unremarkable and normal.  The nose, mouth, tongue, and oropharynx 
were also normal.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
28
29
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner opined that there was no 
evidence of hearing loss secondary to noise exposure and that it 
was most likely that the Veteran's tinnitus was not related to 
noise exposure during his tour in Vietnam.

The Veteran wrote in a March 2006 statement (the NOD) that his 
claimed left ear hearing loss and tinnitus were a result of an 
injury to his mandible and were also due to exposure to 
explosions from incoming mortar fire, rockets (122 mm), and 
artillery.

He underwent a VA audiology consultation in March 2006 at which 
he reported difficulty understanding others when they speak to 
him, and bilateral tinnitus.  Otoscopic examination revealed 
clear canals bilaterally.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
15
20
20

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  The Veteran was diagnosed with normal 
hearing.

At February 2007 VA treatment the Veteran reported decreased 
hearing acuity.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
25
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The audiologist opined that the Veteran 
continued to have normal hearing thresholds at all frequencies 
and excellent speech discrimination.  Immittance test results 
indicated hyper-mobile tympanic membrane.  It was noted that the 
Veteran was not a candidate for hearing aids.

We recognize the sincerity of the arguments advanced by the 
Veteran that his left ear hearing loss and tinnitus are service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, hearing loss and tinnitus require 
specialized training for a determination as to diagnosis and 
causation, and are therefore not susceptible of lay opinions on 
etiology. 

In the present case, there is no competent evidence of record 
that the Veteran has either hearing loss or tinnitus which is 
associated with his active service, or that he had left ear 
sensorineural hearing loss within a year after leaving service.

The Board views with admiration the Veteran's honorable service 
with the U.S. Marine Corps with more than a year in Vietnam, and 
his receipt of numerous awards and decorations, including the 
Combat Action Ribbon.  However, in this case, because the 
evidence preponderates against the claim of service connection 
for left ear hearing loss and tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


